Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is taken in response to the Remarks and Amendments filed on 07/21/2022 for the application 15/598,484 filed on 05/18/2017.
Claim 2 is previously cancelled. Claims 1, 11, and 12 are amended. Claims 1, and 3-12 are currently pending for consideration.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. 
Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). 
See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow’). 
The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Response to Amendment and Remark
The applicant's amendments and remarks filed on 01/14/2022 have been fully and carefully considered, with Examiner’s response set forth below.
Applicant’s arguments, see (Arg. Page 10), with respect to “Claim Rejections - 35 U.S.C. §112… has amended the claims 1, 11, and 12…” have been fully considered and are persuasive.  The claim rejection has been withdrawn. 
Applicant’s arguments, see (Arg. Page 11-13), with respect to “Claim Rejections - 35 U.S.C. §103… Applicant’s amended independent claim 1 (, 11, and 12), recites in part: 
‘identifies a particular document based upon an item definition information in a form definition information without using layout attribute information and a word dictionary’…” have been fully considered and are not persuasive. 
	The examiner respectfully disagrees because Jacob discloses querying (i.e. identifies) collaborative datasets in association with a collaborative dataset consolidation system includes the dataset attribute is associated with or correlated to an identifier, such as a user account identifier (i.e. item definition information) or a dataset identifier (i.e. without using layout attribute information)… data attributes includes data types or classifications (i.e. item definition information) that are found as column in a tabular data format (i.e. a form definition information). The collaborative dataset consolidation system retrieves (i.e. identifies) a subset of datasets (i.e. particular document) that include data equivalent to (or associated with) one or more of the data attributes (i.e. without using a word dictionary) based on the column to be identified as including country code data (i.e. item definition information) or as a “data classification,” the collaborative dataset consolidation system correlates (i.e. identify) country code data in other atomized datasets to the dataset (i.e. identified the particular document)… a collaborative data layer and associated logic facilitate, for example, efficient access to, and implementation of, collaborative datasets of the classification. (See [0040-41, Abstract]). Jacob also discloses via output computing device, receive query results with any relevant dataset is added or changed (i.e. correction) beyond the creation of dataset. (See [0047])).
Applicant's remaining arguments with respect to claims are substantially encompassed in the arguments above, therefore examiner responds with the same rationale.
For at least the foregoing reasons, Examiner maintains prior art rejections.

	
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-9, and 11-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Mohan et al. (US 20110295904 A1, “Mohan”) in view of Suzuki et al. (US 20170242851 A1 with Foreign Priority Date: 02/19/2016 (JP), as “Suzuki”) and further in view of Jacob et al. (US 20170364569 A1, “Jacob”).
As to claim 1, Mohan discloses An analysis apparatus that improves a computational efficiency of a document creation process, the apparatus comprising: 
a storage device that stores a plurality of documents, wherein each of the plurality of documents has a spreadsheet format; (Mohan: [0010, 0019, 0117] grouping data within spreadsheets to identify data clusters in spreadsheet files, and to transform the clusters into a materialized table view for analysis… receive data from spreadsheets and other data files including Excel spreadsheets (i.e. plurality of documents) in the storage device 330 in FIG. 3).
a processor communicatively coupled to the storage device, wherein the processor: 
retrieves the plurality of documents from the storage device; 1 (Mohan: [0117] (Mohan: [0149, 0117] system includes one or more processors coupled to a machine-readable medium such as a memory or a storage device... a data reception module to sequentially receive… file (e.g., a spreadsheet data file, a database file, etc.) stored in an electronic storage medium in FIG. 3).
identifies, in each of the plurality of documents, empty cells and non-empty cells, (Mohan: [0046] considering the spreadsheet data file, scanning (i.e. identify) the content of the neighboring cells is investigated to determine whether they are empty, or non-empty to generate a new cluster with metadata stored as Structure Cluster_uid). 
identifies clusters based upon the non-empty cells identified for each of the plurality of documents, (Mohan: [0048] scanning (i.e. identifying) the horizontal-left cell (2,5) is non-empty, and belongs to the cluster having sequence number 2… with the cluster characteristics are common to the Structure Cluster˗2 cluster attributes for each of the spreadsheet data file).
However, Mohan may not explicitly disclose all the aspects the generates classifications for each of the plurality of documents based on the clusters identified,
groups the plurality of documents into a plurality of shared form groups based on the classifications generated, 
outputs a classification result for each of the plurality of shared form groups. 
Suzuki discloses generates classifications for each of the plurality of documents based on the clusters identified, (Suzuki explicitly: [0026, 0023] the document set generation unit generates plural document sets with classification groups using one or more of known various clustering approaches based on the term vector method… generates plural document sets based on the classifications of document groups and display. Thus, Suzuki discloses generating plural document sets based on the classifications of document groups (i.e. clusters identified)). 
Suzuki discloses groups the plurality of documents into a plurality of shared form groups based on the classifications generated, (Suzuki explicitly: [Abstract, 0021] generating plural document sets (i.e. shared groups) by classifying (i.e. classification) a document group containing plural associated documents… based on records of access to a document, users who have accessed the same document or more are categorized (i.e. groups) into the same group (i.e. shared form group) as associated users in a same community. Thus, Suzuki discloses grouping the plural document sets for the same community group based on the classified document group. 
The examiner notes that the [page 14 ln 27-28] of the specification recites “generates one or more shared form groups, which are groupings of documents having a similar shared cell feature” and interprets the common accessed same documents (i.e. similar shared feature) are categorized into the same community group users).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Mohan and Suzuki disclosing clustering the files by referring the association table which are analogous art from the “same field of endeavor”, and, when Suzuki’s generating and outputting a classification result was combined with Mohan’s identifying non-empty cell for clustering, the claimed limitation on the generates classifications for each of the plurality of documents based on the clusters identified,
groups the plurality of documents into a plurality of shared form groups based on the classifications generated;
would be obvious. The motivation to combine Mohan and Suzuki is to provide a method to search and classify the plurality of documents efficiently. (See Suzuki [0004]).
However, Mohan and Suzuki may not explicitly disclose all the aspects of the wherein the processor is configured to group the plurality of documents by: 
classifying the plurality of documents into at least one first arrangement group having, of cell groups in the each document, a same arrangement of non-empty cells, which are cells including a character string, and empty cells, which do not include the character string; and
classifying a particular document belonging to the at least one first arrangement group into a particular shared form group from the plurality of shared form groups based on a commonality relating to a character string included in the non-empty cells of each document belonging to the at least one first arrangement group and to a position of the non-empty cells; and
identifies a particular document based upon an item definition information in a form definition information without using layout attribute information and a word dictionary; and
outputs a classification result for each of the plurality of shared form groups to an output device for correction.
Jacob discloses wherein the processor is configured to group the plurality of documents by: 
classifying the plurality of documents into at least one first arrangement group having, of cell groups in the each document, a same arrangement of non-empty cells, which are cells including a character string, and empty cells, which do not include the character string; and (Jacob: [0052, 0060-61] data classifier analyze the column data to infer that the columns (i.e. cell groups) include one of the datatypes: an integer, a string, a time (i.e. first arrangement group) of the non-empty cells… data classification may deduce the unknown 10-digit column in data includes phone number (i.e. same arrangement of non-empty cell)… inference engine detects a pattern in the data of column in dataset and determines or learn patterns associated with data like to relate to the cities of a non-empty cell of character string “IL” to be enriched by a supplemental subset of data which may include empty cells not including the character string).
Jacob discloses classifying a particular document belonging to the at least one first arrangement group into a particular shared form group from the plurality of shared form groups based on a commonality relating to a character string included in the non-empty cells of each document belonging to the at least one first arrangement group and to a position of the non-empty cells; and (Jacob: [0054, 0052] attribute correlator analyzes the data or detect patterns or classifications (i.e. shared form group) among datasets and other data, including datasets, to “learn” whether unknown 10-digit data is likely a “phone number” (i.e. a commonality to a character string in the non-empty cell) rather than another data classification with a probability is determined that a phone number is a reasonable conclusion based on regression analysis or similar analyses… belong to the data classifier that analyzed the column data include one of the datatypes: an integer, a string (i.e. first arrangement group) of the non-empty cells to infer the column (i.e. position) with phone number of 10-digit character string).
The examiner notes that the [page 3 ln 18-24] of the specification recites “acquisition processing for acquiring the document group from the storage device; classification processing for classifying documents in the document group acquired by the acquisition processing into at least one shared form group having a shared form based on a commonality relating to a character string included in a cell of each document among the documents in the document group and to a position of the cell including the character string”. Jacob discloses a group of tables/datasets is identified in a query with a data pattern like a subset of character string ‘phone number’ to identify multiple tables/datasets… presents as dataset and table attributes in a user interface in a summary form (i.e. shared form group) based on the a number of non-empty cells with character string ‘phone number’ in a tabular data structure is to query (i.e. acquire) to identify a group of tables with the commonality related to the non-empty cells with the character string from the Repository (i.e. storage device) and presents in a summary form with same shared form of attributes.
Jacob discloses identifies a particular document based upon an item definition information in a form definition information without using layout attribute information and a word dictionary; and (Jacob: [0040-41, Abstract] querying (i.e. identifies) collaborative datasets in association with a collaborative dataset consolidation system includes the dataset attribute is associated with or correlated to an identifier, such as a user account identifier (i.e. item definition information) or a dataset identifier (i.e. without using layout attribute information)… data attributes includes data types or classifications (i.e. item definition information) that are found as column in a tabular data format (i.e. a form definition information). The collaborative dataset consolidation system retrieves (i.e. identifies) a subset of datasets (i.e. particular document) that include data equivalent to (or associated with) one or more of the data attributes (i.e. without using a word dictionary) based on the column to be identified as including country code data (i.e. item definition information) or as a “data classification,” the collaborative dataset consolidation system correlates (i.e. identify) country code data in other atomized datasets to the dataset (i.e. identified the particular document)… a collaborative data layer and associated logic facilitate, for example, efficient access to, and implementation of, collaborative datasets of the classification).
The examiner notes that the [page 30, ln 19-21] of the specification recites “the type of item name cells included in the document group belonging to the shared form group can be grasped without using layout attribute information like rulers, cell background color, and cell width”. Jacob discloses dynamically querying the collaborative datasets for the shared form group with data attribute includes data types or classifications like a user account identifier or country code identifier as an item named cell which is not using layout attribute information and a word dictionary.
Jacob discloses outputs a classification result for each of the plurality of shared form groups to an output device for correction. (Jacob: [0040-41, 0047] querying (i.e. identifies) collaborative datasets in association with a collaborative dataset (i.e. classification result) consolidation system with dataset attribute is associated with or correlated to an identifier, such as a user account identifier or a dataset identifier like a country code (i.e. shared form groups) … via output computing device, receive query results with any relevant dataset is added or changed (i.e. correction) beyond the creation of dataset).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Mohan in view of Suzuki and Jacob disclosing clustering the files by referring the association table which are analogous art from the “same field of endeavor”, and, when Jacob’s grouping tables in a query with a data pattern to identify multiple datasets or tables was combined with Mohan in view of Suzuki’s identifying non-empty cell for clustering, the claimed limitation on the classifying the plurality of documents into at least one first arrangement group having, of cell groups in the each document, a same arrangement of non-empty cells, which are cells including a character string, and empty cells, which do not include the character string; and
classifying a particular document belonging to the at least one first arrangement group into a particular shared form group from the plurality of shared form groups based on a commonality relating to a character string included in the non-empty cells of each document belonging to the at least one first arrangement group and to a position of the non-empty cells; and
identifies a particular document based upon an item definition information in a form definition information without using layout attribute information and a word dictionary; and
outputs a classification result for each of the plurality of shared form groups to an output device for correction would be obvious. The motivation to combine Mohan in view of Suzuki and Jacob is to provide an enhanced computerized query to analyze multiple tabular data arrangements in data-driven collaborative projects efficiently. (See Jacob [0002]).

As to claim 3, Mohan in view of Suzuki and Jacob discloses The analysis apparatus according to claim 1, wherein the processor further:
identifies, between at least two documents in the plurality of documents, based on a commonality that a position and a character string of the cell including the character string are shared, an item name cell in which the character string represents a name of an item, and 1(Suzuki: [0022, 0037] the associated document search unit searches for an associated document containing a similar word using a term vector, using deep layer learning to identify the associated document between two documents in the same document set belong to the previously generated document set based on the "basic document of the first feature words"… identify the associated document, such as the name of the document… a company name appears at the footer (i.e. position and character string). Mohan: [0046, 0094] the cell at coordinate location (2, 2) (i.e. position) is found is non-empty with value “Sales data” (i.e. character string) … with neighbor cells that forms a part of cluster… and cluster type is determined with label (i.e. item name) associated with the identified clustered as shared form group with commonality. One of ordinary skill in the art would have recognized to combine both Mohan and Suzuki to disclose classifying the spreadsheet documents includes non-empty cell with the identified cluster and position).
outputs information indicating the item name cell identified. 1(Mohan: [0116] FIG. 2 illustrates a single flat table 200 indicates various clusters 210 of the item name cell have been identified along with section headers of the spreadsheet).

As to claim 4, Mohan in view of Suzuki and Jacob discloses The analysis apparatus according to claim 3, wherein the processor further
identifies, between at least two documents in the plurality of documents, particular documents belonging to the at least one shared form group, based on a variability of the character string that the position of the cell including the character string is shared but2 the character string of the cell is different, an item value cell in which the character string represents a value of the item, and (Suzuki: [0019, 0040-0042] a word contained in a document is extracted and identified, a multi-dimensional vector (term vector) containing a value representing the appearance frequency of the word (i.e. different character string) as a component is configured… of a different document… with the values as a threshold to determine the specific document is similar to the different document. Mohan: [0116] FIG. 2 illustrates a single flat table 200 indicates various clusters 210 of the item name cell have been identified in different character string like “Purchase” and “Sell” with value… along with section headers).
outputs information indicating the item value cell identified as belonging to the at least one shared form 2group. (Mohan: [0116] FIG. 2 illustrates a single flat table 200 indicates various clusters (i.e. shared form group)210 of the item name cell have been identified in different character string like “Purchase” and “Sell” with value… along with section header ”Sale Table” ).

As to claim 5, Mohan in view of Suzuki and Jacob discloses The analysis apparatus according to claim 4, wherein the processor further: 4668270-1 35HITACHI3-341600732US01
identifies, by using a table area, which is a combination of a specific item name cell and a series of item value cells arranged in one of a row direction and a column direction from the specific item name cell, (Mohan: [0020-0021] identifies the titles and section headers associated with each table area… read the data in the spreadsheet file row by row to detect clusters of data, and to initialize and populate cluster data structure).
cells including the character string for which the position and the character string of the cells are shared between the at least two documents as shared cells, (Mohan: [0046] the cell at coordinate location (2,2) is found… has the value "Sales data" is the entry point to a cluster structure with metadata stores and shared for other spreadsheet).
and cells including the character string for which the position of the cells is shared but the character string is different between the at least two documents as variable cells; and (Mohan: [0117] Further, the transformation module 318' operates to transform the vertical tables, the horizontal tables, the cross tables, the section tables, and remaining un-merged data (i.e. different character string) with the cell location of clusters into a single flat table having a vertical or horizontal orientation).
identifies, when, as viewed from a first shared cell present in a same row or1 column as the specific item name cell, a series of cells arranged in a same direction as the table area include a second shared cell, the second shared cell as the item value cell. (Mohan: [0123] the transformation module 318'… detecting the existence of data clusters, identifying the data clusters as being associated with predefined table types by viewing the shared cell in the cell location and the cells arranged in the same direction as horizontal table area which includes another shared cell with item value, merging the data clusters into section tables, and transforming the tables and remaining un-merged data clusters into a single flat table 352).

As to claim 6, Mohan in view of Suzuki and Jacob discloses The analysis apparatus according to claim 4, wherein the processor further:
associates the item name cell and the item value cell based on a positional relation between the item name cell and the item value cell in the documents belonging to the at least one shared form group, and (Mohan: [0034] If a cell touches clusters in both the vertical and horizontal directions, the cell is associated with the cluster (i.e. shared form group) that was first detected).
outputs2 an association result obtained by the association processing. (Mohan: [0034] after association, the cluster having the higher sequence number will be merged with the cluster having the lower sequence number to output the result in flat table 200 in FIG. 2).

As to claim 7, Mohan in view of Suzuki and Jacob discloses The analysis apparatus according to claim 4, wherein the processor further:
generates, as a table, the item name cell and a series of item 2value cells arranged in one of a row direction and a column direction from the item name cell based on a positional relation between the item name cell and the item value cells in the documents belonging to the at least one shared form group, and4668270-1 36 HITACHI3-341600732US01(Mohan: [0111-0113] to create the row header and column header tuple sets in both of row and column direction from the name item cell based on the Column Header… RowN positional relation between item name cell and item value… applying the same process for row header with the identified cluster… to generate a table).
outputs an association result obtained by the association processing. (Mohan: [0114] to associate each tuple with data cluster values, each tuple is mapped with the numeric values from the data cluster as shown the result in flat table 200 in FIG. 2). 

As to claim 8, Mohan in view of Suzuki and Jacob discloses The analysis apparatus according to claim 4, wherein the processor further:
identifies an item name cell in which the position and the item name are shared by all the documents belonging to the at least one shared form group as a judgment condition for judging a form of the documents, and (Mohan: [0046] identifies the cell at coordinate location (2, 2) is found… has the value "Sales data" (i.e. item name) is the entry point to a cluster structure (i.e. form group) with metadata stores and shared for other spreadsheet which is as a judgement condition for judging the cluster form).
outputs 1an identification result obtained. (Mohan: [0077] the identification of table types can be accomplished using the concept of a decision tree… with comparisons against standard templates). 

As to claim 9, Mohan in view of Suzuki and Jacob discloses The analysis apparatus according to claim 8, wherein the processor excludes an item name cell from the judgment condition having a position and an item name that 1are shared by a document belonging to another shared form group. (Mohan: [0136] the activity processing includes halting (i.e. exclude) association of one of the data clusters with one of the predefined table types upon detecting (i.e. judgement condition) the existence of different joker values (i.e. character string) in the cell location of the data clusters).
Regarding claims 11 and 12, these claims recite the method/processor-readable recording medium performed by the apparatus of claims 1; therefore, the same rationale of rejection is applicable.

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Mohan in view of Suzuki and Jacob and in view of Koduru (US 20160055376 A1, “Koduru”).
As to claim 10, Mohan in view of Suzuki and Jacob discloses The analysis apparatus according to claim 3, wherein the processor further:
However, Mohan in view of Suzuki and Jacob may not explicitly disclose all the aspect of the superimposes on a display a particular document and information indicating the item name cell.
Koduru discloses superimposes on a display a particular document and information indicating the item name cell. (Koduru: [0049] forming cells based on the spacing between the various cells… on horizontal or vertical overlap of words to build blocks indicating a cluster of cells (i.e. item name cell) on a display of the scanned document with one or more tables present in a page).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Mohan in view of Suzuki and Jacob and Koduru disclosing classifying the files by referring the association table which are analogous art from the “same field of endeavor”, and, when Koduru’s overlapping on a display indicating the word cell was combined with Suzuki’s displaying the association information in the table, the claimed limitation on the superimposes on a display a particular document and information indicating the item name cell would be obvious. The motivation to combine Suzuki and Koduru is to provide a method and system for identifying and extracting data from a structured electronic document effectively. (See Koduru [0007]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/
Examiner, Art Unit 2176                                                                                                                                                                                            
/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145